IN THE SUPREME COURT OF MISSISSIPPI

                                    NO. 2004-CA-00924-SCT

JOHNSON LAND COMPANY

v.

C. E. FRAZIER CONSTRUCTION COMPANY, INC.
AND THE AMERICAN INSURANCE COMPANY


DATE OF JUDGMENT:                             02/11/2003
TRIAL JUDGE:                                  HON. WINSTON L. KIDD
COURT FROM WHICH APPEALED:                    HINDS COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                       GLENN STURDIVANT SWARTZFAGER
ATTORNEYS FOR APPELLEES:                      SAMUEL C. KELLY
                                              CHERI TURNAGE GATLIN
                                              KENNETH G. PERRY
NATURE OF THE CASE:                           CIVIL - CONTRACT
DISPOSITION:                                  AFFIRMED - 01/26/2006
MOTION FOR REHEARING FILED:
MANDATE ISSUED:




       BEFORE COBB, P.J., CARLSON AND DICKINSON, JJ.

       COBB, PRESIDING JUSTICE, FOR THE COURT:


¶1.    Johnson Land Company, a subcontractor, appeals a decision by the Hinds County

Circuit Court confirming an arbitration award in favor of a general contractor, C. E. Frazier

Construction Company, Inc.

                             FACTS AND PROCEDURAL HISTORY

¶2.    This case arises out of a subcontract executed between C. E. Frazier Construction
Company, Inc., (Frazier) and Johnson Land Company, (Johnson), in which Frazier was the prime

contractor for the construction of a new elementary school for the Yazoo City Municipal

School District, and Johnson was to perform certain dirt work as a subcontractor. Under the

terms of the subcontract, the parties agreed to a binding arbitration provision that was silent

regarding subsequent court review, but did state that all claims, disputes and other matters would

be decided in accordance with the rules and procedures of the American Arbitration

Association.     After a dispute arose between Johnson and Frazier, Johnson filed a complaint

against Frazier and its surety, American Insurance Company (American), in the Hinds County

Circuit Court. Subsequently Johnson and Frazier entered a separate arbitration agreement which

stated the circuit court would retain jurisdiction “to enter judgment on the arbitrator’s award.”

¶3.          The timing of events that occurred is important to Johnson’s appeal, and the following

time line is set forth to assist in analyzing the application of pertinent statutory provisions:

12/30/2000       Subcontract executed by Frazier and Johnson.

02/11/2002       Johnson filed complaint against Frazier and American, requesting payment for
                 work performed from December 2000 through March 2001.

06/20/2002       Agreed Order for Stay Pending Arbitration was signed by counsel for both
                 Johnson and Frazier and entered by the circuit court.

08/28/2002       Counsel for Johnson and Frazier, on behalf of their clients, executed separate
                 arbitration agreement which set forth specific terms and conditions for
                 arbitration. It also stated, inter alia, that all claims (except a bad faith claim
                 against Frazier’s insurer) would be submitted to binding arbitration pursuant to
                 the rules of the American Arbitration Association.

11/26/2002       Arbitrator entered one page award finding for Frazier and against Johnson in the
                 amount of $150,209.72.

12/11/2002       Frazier filed motion requesting that the circuit court confirm the award.



                                                        2
12/13/2002    Johnson filed response asserting that the motion to confirm was premature, as
              Johnson expected to file a motion for reconsideration with the arbitrator. within
              20 days from the award.

01/03/2003    Arbitrator denied Johnson’s request for reconsideration and affirmed the original
              award.

01/17/2003    Agreed Order Confirming Arbitration Award was “approved as to form” by
              counsel for Johnson, “agreed and approved” by counsel for Frazier, and this
              agreed order and a final judgment were entered by the circuit court.

01/30/2003    Newly retained counsel filed Motion to Set Aside Judgment in the circuit court.

02/12/2003    The circuit court entered new Order Confirming Arbitration Award and a new
              Final Judgment, in response to Frazier’s second Motion for Order Confirming
              Arbitration Award.

04/01/2003    Johnson filed Notice of Appeal and Motion to Vacate in the circuit court.

10/29/2003    Circuit court entered Order Denying Plaintiff’s Motion to Set Aside Judgment.

11/06/2003    Johnson filed Motion to Reconsider Orders Dated October 28, 2003, and to
              Complete Orders and Opinions on Pending Motions Presented by Oral Argument
              on October 13, 2003.

04/14/2004    Johnson’s Motion to Reconsider was denied, along with the Motion to Vacate.

05/07/2004    Johnson appealed the circuit court’s denial of its Motion to Set Aside Judgment,
              entered on October 29, 2003, as well as the Order Denying Plaintiff’s Notice of
              Appeal and Motion to Vacate entered on April 14, 2004, and the denial of
              Plaintiff’s Motion to Reconsider Orders entered on April 14, 2004.

¶4.    On appeal, Johnson asserts that the judgment confirming the award was not valid and that

the circuit court erred by not entering a written opinion with findings of fact and conclusions

of law. Johnson also asks this Court to vacate the decision of the arbitrator and remand to the




                                                 3
circuit court.1   Finding no error, we affirm the Hinds County Circuit Court’s confirmation of

the arbitrator’s award.

                                           ANALYSIS

        I.        WHETHER THE CIRCUIT COURT ERRED BY CONFIRMING
                  THE ARBITRATION AWARD

¶5.          This case is governed by the provisions of Miss. Code Ann. Sections 11-15-101 through

-143 (Rev. 2004), which address arbitration of controversies arising from construction contracts

and related agreements. The standard of review for vacating, modifying, or correcting      arbitration

decisions is set out in Miss. Code Ann. Sections 11-15-133 and -135.        These sections contain

specific grounds, and the time frame during which they must be asserted, which represent the only

way a court is allowed to overturn the award of an arbitrator.      As this Court said in Craig v.

Barber 524 So. 2d 974, 978 (Miss. 1988), “ the only bases in our law for refusal to enforce an

arbitration award are: (a) The award was procured by corruption, fraud or other undue means; (b)

there was evident partiality by an arbitrator appointed as a neutral or corruption in any of the

arbitrators or misconduct prejudicing the rights of the parties.” (quoting Miss. Code Ann. Section

11-15-133(1)) (emphasis in original).            Miss

                                             C o d e

                                             A n n .

                                             Section

                                             11-15-



        1
         The two orders of the Hinds County Circuit Court, from which Johnson now appeals, make
no mention of American, which was not a party to the arbitration agreement, and which has merely
adopted and incorporated by reference portions of Frazier’s briefs.

                                                 4
                                    135(1)

                                    states    in

                                    relevant

                                    part,    the

                                    following

                                    additional

                                    grounds

                                    u p o n

                                    which an

                                    arbitratio

                                    n    award

                                    shall    be

                                    modified

                                    o          r

                                    correcte

                                    d:

(a) There is an evident miscalculation of figures or an evident
 mistake in the description of any person, thing or property referred
in the award;
(b) The arbitrators have awarded upon a matter not submitted to them and the award
may be corrected without affecting the merits of the controversy; or

(c) The award is imperfect in a matter of form, not affecting the merits of the
controversy.




                                         5
¶6.     If none of the grounds to challenge the award are asserted within their respective time

limits, the court shall confirm the award in accordance with Miss. Code Ann. Section 11-15-125,

which provides that:

        [u]pon application by a party to the arbitration filed within ninety (90) days of the
        receipt of the later of a copy of the award issued pursuant to section 11-15-119,
        or a modified or corrected award as provided by section 11-15-123 the court shall
        confirm the award unless within the time limits hereinafter imposed grounds are
        urged for vacating, modifying, or correcting the award, in which the court shall
        proceed as provided in sections 11-15-133 and 11-15-135.

Miss. Code Ann. §11-15-125 (emphasis added).              Further, the scope of judicial review of an

arbitration award is quite narrow, and every reasonable presumption will be indulged in favor of

the validity of the arbitration proceedings. Craig, 524 So.2d at 977 (quoting Hutto v. Jordan,

204 Miss. 30, 41, 36 So 2d 809, 812 (1948)).            A court simply cannot go outside the stated

grounds in the statute for challenging an arbitration award, absent a contrary provision in the

contract.

¶7.     Johnson argues that, according to Miss. Code Ann. Sections 11-15-125 and -135, it should

have been allowed ninety days (until April 3, 2003) to challenge the arbitrator’s award based on

one of the listed grounds, before the circuit court could confirm it.       Frazier, however, correctly

points out that according to the same code section, the award shall be confirmed absent the

existence of at least one of the grounds listed for vacating, modifying, or correcting an award.

Because Johnson did not assert any of these grounds in its response asserting that the motion to

confirm was premature, its motion to set aside judgment, motion to vacate, or motion to

reconsider, we agree that the circuit court properly confirmed the award.




                                                    6
¶8.       None of the applicable statutes expressly prohibits the circuit court’s ability to enter an

order confirming the arbitration award before the ninety-day period expires.        In fact, just the

opposite is true. Upon application filed within ninety days after receipt a copy of the award, the

court shall confirm an award if none of the statutory grounds for challenging the award are

asserted within the respective time limits. The statutory language is mandatory, not discretionary.

¶9.       When Frazier moved to have the arbitration award confirmed, Johnson had the opportunity

to raise any of the grounds for challenge stated in the statute, but it did not. Requiring the circuit

court to wait ninety days or more to confirm an arbitration award would be contrary to a “prime

objective of arbitration law [which] is to permit a just and expeditious result with a minimum of

judicial interference.” See Gulf Guar. Life Ins. Co. v. Conn. Gen. Life Ins. Co., 304 F.3d 476,

492 (5th Cir. 2002).

¶10.      Further, according to Miss. Code Ann. Section 11-15-133(2), even a party challenging an

award “predicated upon fraud, corruption, or other undue means” has only ninety days to do so,

starting from the date the fraud, corruption, or other undue means is known or should have been

known.      It is easy to envision the negative effects Johnson’s interpretation of the statute could

have on the benefits of arbitration, if a trial court must wait ninety days, in every case, before

confirming the award.     The protection provided when any of these three grounds is discovered,

or should have been discovered, is not diminished by this logical reading of Section 11-15-

133(2).

¶11.      Frazier’s position is also most faithful to the parties’ intentions at the time the contract

was formed. They were obviously concerned with efficiency because the subcontract stated that

time was of the essence, and the parties agreed to an arbitration provision that was binding. None


                                                   7
of the required statutory grounds were asserted by Johnson, so the court properly and

expeditiously confirmed the award as dictated by the statute.

¶12.    This Court has said “[o]ur duty is to carefully review statutory language and apply its most

reasonable interpretation and meaning to the facts of a particular case.” Pope v. Brock, 912 So.

2d 935, 937 (Miss. 2005).        Allowing courts to confirm an arbitration award within ninety days

of the receipt of the award, when no statutory grounds for challenging it are asserted, is the most

reasonable interpretation of the statute, considering both its plain language and the prime

objectives of arbitration.

¶13.    Even assuming, arguendo, that the trial court could not, or should not, confirm the award

until the ninety days have elapsed, it would be, at most, harmless error where, as here, none of the

stated grounds were asserted before the ninety-day time period expired.

¶14.    Frazier also argues that when Johnson’s counsel signed an agreed order for stay pending

arbitration, Johnson waived its right to later challenge the award. We do not agree, based on the

facts and circumstances of this case.      However, this issue is immaterial because Johnson never

asserted any of the listed grounds for vacating, modifying, or correcting the award under Sections

11-15-133 or -135.

        II.      WHETHER THE CIRCUIT COURT ERRED BY FAILING TO
                 ENTER A FULL OPINION

¶15.    It is well-settled Mississippi law that an arbitrator does not have to make written findings

of fact and conclusions of law, absent a provision in the contract or applicable statute to the

contrary. Herrin v. Milton M. Stewart, Inc., 558 So. 2d 863, 864 (Miss. 1990); Craig, 524 So.

2d at 976-77.      Likewise, the Mississippi construction arbitration statutes do not require a written



                                                     8
record. The standard of review for determining whether the trial court judge should have entered

a full record is abuse of discretion. Tricon Metals & Servs., Inc. v. Topp, 516 So. 2d 236, 239

(Miss. 1987).

¶16.    Johnson asks this Court to hold that the trial court which confirms the arbitration decision

must make findings of fact and conclusions of law with respect to its decision to confirm.

Johnson’s argument in support of this request relies primarily upon Americrete, Inc. v. West

Alabama Lime Co., 758 So. 2d 415, 419 (Miss. 2000), in which this Court vacated a trial court

order affirming an arbitration award and remanded for entry of findings of fact and conclusions

of law. Johnson’s reliance, however, is misplaced.          Although at first glance Americrete might

appear to be on point, there are key factual differences between it and the present case.                   In

Americrete, the parties not only expressly agreed that the arbitrator’s decision would be reviewed

by the chancery court, but also agreed for only a limited hearing of their dispute by arbitration.

Americrete, 758 So. 2d at 417.         The agreement in the present case was for full arbitration of

Johnson’s and Frazier’s dispute by an arbitrator whose decision would be binding, and the circuit

court would only “retain jurisdiction to enter judgment on the award by the arbitrators.”2 In

addition, none of the listed grounds for vacating, modifying or correcting were raised by Johnson

in the present case. Further, this Court made clear its holding in Americrete was limited to the

specific facts in that case. Id. at 419. And finally, the present case did not involve any issues of

complexity as Johnson argues pursuant to Americrete. Id. at 418. Rather it is merely a decision

to confirm or vacate the award based on very limited grounds.


        2
         The parties clearly could have agreed to have the circuit court review the arbitrator’s decision
and have final decision-making authority under Americrete by so stating in their arbitration agreement.

                                                     9
¶17.    Johnson and Frazier were obviously concerned about avoiding the time and expense of

litigation because they agreed that time was of the essence and that arbitration would be binding.

Therefore, requiring a written record would frustrate the parties’ initial contract.                  Mississippi

Rules of Civil Procedure 52 and 53(g),3 and our Uniform Rules of Circuit and

County Court Practice 5.054 do not change this result.                   The circuit court is confirming an

arbitration award here, not trying an action upon the facts.

¶18.    We agree with the analysis and ruling of the Supreme Court of Washington, in

Thorgaard Plumbing & Heating Co. v. County of King, 71 Wash. 2d 126, 132, 426 P.2d 828

(1967), that arbitration is a substitute for, rather than a mere prelude to, litigation. The object is

to avoid what some feel to be the formalities, the delay, the expense and vexation of ordinary

litigation. Id. “ [T]he confirmation of an award . . . is not a trial. Findings of fact would have been

superfluous.” Id. at 136.       This reasoning supports the long-standing public policy, set forth in

Scottish Union & National Ins. Co. v. Skaggs, 114 Miss. 618, 619, 75 So. 437, 438 (1917), to

“permit parties to arbitrate their differences and to give effect to a valid submission and award.”

Id. Further, the Skaggs Court articulated the public policy that the arbitration and award statute




        3
           M.R.C.P. 53(g)(1) states in relevant part that a hearing officer shall prepare a report upon the
matters submitted to him and that “[h]e shall file the report with the clerk of the court and, unless
otherwise directed by order of reference, shall file with it a transcript of proceeding and of the evidence
in the original exhibits.”
        4
          U.R.C.C.C. 5.05 states in relevant part; “[i]n appeals in which the appeal is solely on the
record, the record from the lower court or lower authority must be filed with the court clerk within thirty
(30) days of filing of the notice of appeal.” It says further that “[f]ailure to file the record with the court
clerk or to request the assistance of the court in compelling the same within thirty (30) days of the filing
of the written notice of appeal may be deemed an abandonment of the appeal and the court may
dismiss the appeal with costs to the appealing party or parties.”

                                                       10
“shall be liberally construed for the encouragement of the settlement of disputes and the

prevention of litigation.” Id.

¶19.     The court shall confirm the award, not review its substance.          We find no error by the trial

court.

                                              CONCLUSION

¶20.     The circuit court properly confirmed the award within the ninety-day time period pursuant

to the statute. In addition, the circuit court did not abuse its discretion by failing to make findings

of fact and conclusions of law because no grounds for vacating, modifying, or correcting the

award were asserted, and the parties had not agreed the court should retain jurisdiction to review

the merits of the arbitration decision. The circuit court’s judgment is affirmed.

¶21.     AFFIRMED.

    SMITH, C.J., EASLEY, CARLSON, GRAVES AND DICKINSON, JJ., CONCUR.
WALLER, P.J., DIAZ AND RANDOLPH, JJ., NOT PARTICIPATING.




                                                      11